UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4225


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRADLEY THOMAS WALLACE,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00062-RJC-CH-2)


Submitted:   December 22, 2010            Decided:   March 17, 2011


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bradley    Thomas      Wallace       appeals    the    eighty-one-month

sentence imposed following his guilty plea to thirteen counts of

possessing         counterfeit    securities,        in     violation       of    18    U.S.C.

§ 513(a) (2006); two counts of receiving and possessing stolen

mail, in violation of 18 U.S.C. § 1708 (2006); and one count of

aggravated          identity     theft,       in         violation     of        18     U.S.C.

§ 1028A(a)(1) (2006).            Counsel for Wallace filed a brief in this

court    in    accordance      with    Anders       v.    California,       386       U.S.    738

(1967), stating that there are no meritorious issues for review,

but     questioning      whether       the    district        court    erred          when    it

upwardly departed two levels upon finding that Wallace coerced a

codefendant’s          participation          in     the      criminal           scheme        by

threatening to kill him, and later attempted to convince him to

take    full       responsibility      for    the        crimes.      Wallace         received

notice of his right to file a pro se supplemental brief, but did

not    file    one.      Because      we     find    no     meritorious      grounds          for

appeal, we affirm.

               A    sentence   is     reviewed      for     reasonableness            under    an

abuse of discretion standard.                 Gall v. United States, 552 U.S.

38, 46, 51 (2007); United States v. Layton, 564 F.3d 330, 335

(4th Cir.), cert. denied, 130 S. Ct. 290 (2009).                                 This Court

must     first       ensure    that     the       district     court        committed         no

significant procedural error, such as “‘failing to calculate (or

                                              2
improperly       calculating)       the    Guidelines        range,    treating         the

Guidelines    as    mandatory,       failing     to   consider      the      18    U.S.C.

§ 3553(a) (2006) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence.’”       United States v. Lynn, 592 F.3d 572, 575 (4th Cir.

2010) (quoting Gall, 552 U.S. at 51) (alterations and footnote

omitted).     “When reviewing a departure, we consider whether the

sentencing       court    acted     reasonably     both      with   respect       to    its

decision    to    impose     such    a    sentence    and    with   respect       to    the

extent of the divergence from the sentencing range.”                               United

States v. McNeill, 598 F.3d 161, 166 (4th Cir. 2010), petition

for   cert.      filed,     ___     U.S.L.W.      ___     (U.S.     July     2,     2010)

(No. 10-5258).

            The presentence report assigned Jones an obstruction

of justice enhancement under U.S. Sentencing Guidelines Manual

(“USSG”) § 3C1.1. (2005). The Government moved for an upward

departure, based on its assertion that Wallace threatened to

kill Lee Jones if Jones did not participate in the criminal

activity,     and        later    tried     to    get       Jones     to    take       full

responsibility for the crimes.                   The district court found the

Government’s factual allegations to be accurate.                           In addition,

the court found that this conduct warranted a two-level upward

departure, pursuant to USSG § 5K2.(a)(1), p.s., which provides

that a court “may depart from the applicable guideline range if

                                            3
. . . there exists an aggravating or mitigating circumstance

. . . of a kind, or to a degree, not adequately taken into

consideration by the Sentencing Commission in formulating the

guidelines that, in order to advance the objectives set forth in

18 U.S.C. § 3553(a)(2), should result in a sentence different

from that described.”         Under this provision, a departure may be

warranted “even though the circumstance that forms the basis for

the departure is taken into consideration in determining the

guideline range, if the court determines that such circumstance

is present in the offense to a degree substantially in excess of

.   .   .   that    which   ordinarily        is    involved     in    that    kind   of

offense.”     USSG § 5K2.0(a)(3), p.s.

             In     this    case,   the       court      found        that    Wallace’s

obstructive conduct was of a kind and to a degree not adequately

considered by the obstruction enhancement, and thus warranted a

two-level upward departure.          Our review of the record convinces

us that the district court’s decision to depart and the extent

of the departure were reasonable.                  See United States v. Ventura,

146 F.3d 91, 97-98 (2d Cir. 1998) (justifying departure based on

multiple,     unrelated     acts    of    obstruction);          United      States   v.

Furkin, 119 F.3d 1276, 1283-85 (7th Cir. 1997) (approving upward

departure         for   multiple     acts          of   obstruction,          including

threatening witnesses).



                                          4
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                       This court

requires that counsel inform Wallace, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If    Wallace      requests    that   a   petition     be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court    for    leave   to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Wallace.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in   the    materials

before    the    court   and    argument      would   not   aid    the   decisional

process.

                                                                           AFFIRMED




                                          5